ALLOWANCE with EXAMINER’S AMENDMENT 
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the following communication: Patent Board Decision with Examiner Affirmed in Part filed on 04/14/2021.  
In the current Examiner’s Amendment based on the PTO office guideline, the reversed claims 1-2, 7, 19-20, 25, 37, 39-41, 49, 51 and 56-60 are allowed based on the reversed independent claims 1, 19 and 37. The affirmed claims 10-12, 14-17, 28-30, 32-35, 38, 43,-44, and 48 are cancelled based on the affirmed independent claims 10, 28 and 38. Claims 3-6, 8-9, 13, 18, 21-24, 26-27, 31, 36, 42, 45-47, 50 and 52-55 have been previously cancelled. Claims 10-12, 14-17, 28-30, 32-35, 38, 43-44 and 48 are cancelled in the Examiner’s amendment. Claims 1, 10, 19, 28, 37 and 38 are independent claims.

Claim Rejections - 35 USC § 112
4.	Claims 37-38 and 49: the previous rejection is withdrawn since they are reversed based on the Patent Board Decision with Examiner Affirmed in Part filed on 04/14/2021.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	This examiner’s amendment was based on the Patent Board Decision with Examiner Affirmed in Part filed on 04/14/2021.

The application has been amended as follows: 
Claims 10-12, 14-17, 28-30, 32-35, 38, 43-44 and 48 are cancelled with the current Examiner’s Amendment.
Claims 3-6, 8-9, 13, 18, 21-24, 26-27, 31, 36, 42, 45-47, 50 and 52-55 have been previously cancelled.

Allowable Subject Matter
7.	Claims 1-2, 7, 19-20, 25, 37, 39-41, 49, 51 and 56-60 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 19 and 37 when considered as a whole, are allowable over the prior art of record.  
The reference Mifune (US PGPUB 2004/0184069; hereinafter Mifune) discloses by treating the first item and the associated pointer as one dragged item moving towards a second item as required in the claimed limitation of detecting, via the one or more input devices (see Fig. 1), an input that corresponds to movement of a proxy of the first item to a position that is at least partially over the second item (see Fig. 7, [0075] and Fig. 3 steps S17 and S19, that the first item 211 is selected and the proxy is generated and dragged to the second item 200; [note: since the pointer 220 and the first item 211 are moved together as one dragged item, which could be interpreted as one entity representing the first item moving to the second item 200 and is partially over the second item 200]).
The reference Nii (US PGPUB 2003/0142120; hereinafter Nii) discloses the first item is partially over the second item/application launch icon for a period of time to lunch the application (see Figs. 4A, 4B, 5A, 5B and 6 by dragging a first item to partially over a second item/application launch icon; see [0052] the conditions can be changed, before target icon 15 is overlaid and dropped on start-up icon 16, by a predetermined manipulation of target icon 15, for example, by moving target icon 15 over start-up icon 16 or making target icon 15 stationary thereon for a certain time). 
The reference Conrad et al. (US Patent; hereinafter Conrad) discloses opening new windows on the item dragging path and the new windows could be from the same application or different applications (see Figs. 6A-6B and column 7, line 1-19, showing that a first item 600 in a first window 45 is dragged to a second item drawer 602 which is an application icon in a dock element; first and second windows are corresponding to two different applications; see Figs. 8A-8D and 9A-9D and column 7 to column 8, that the new windows are opened along the dragging path of the item 27 from the first window 23 corresponding to a first application; the opened new and second window 52 is corresponding to a second applications).
The reference Ray et al. (http://www.informit.com/articles/printerfriendly/390834; hereinafter Ray) discloses “the application launch icon is displayed in a dock element that is separate from the first window” and “the second window is displayed concurrently with displaying the application launch icon that corresponds to the second application in the dock element” (see page 3 of the extracted book sample chapter portion, “Dropping is a shortcut for opening document files in a specific application. To drop a file, you can drag and drop a document icon on top of the icon of the application in which you want to open. In Mac OS X, you can use the application’s Dock icon … “; thus Ray teaches the well-known feature [e.g. in a book from a Mac OS X user guide] of dragging and dropping a document icon to an application launch icon in the dock element to launch and open the application concurrently displayed with the application launch icon since the application launch dock is located in the Dock which is always displayed in Mac OS X as in Figs. 3.2, 3.3, 3.4, 3.11 on the sample chapters of pages 1-8).
Mifune as modified by Nii, Conrad and Ray, fails to clearly teach or fairly suggest the combination of all limitations as a whole, specifically, the combination doesn’t disclose following limitations.
in response to detecting the continuation of the input: in accordance with a determination that the continuation of the input corresponds to movement of the proxy of the first item over the second window of the second application that corresponds to the second item: 
maintaining display of the second window of the second application that corresponds to the second item; and 
displaying the respective content within the second window in response to detecting release of the input while the proxy of the first item is over the second window; and 
in accordance with a determination that the continuation of the input corresponds to movement of the proxy of the first item to a position on the display that is outside of the second window of the second application that corresponds to the second item, ceasing to display the second window of the second application that corresponds to the second item.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179